NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0157n.06

                                           No. 21-5901

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 CHRISTOPHER CALIB BROWN; DANIEL R. )
 MOTT;      TATTOOED         MILLIONAIRE )                                       FILED
 ENTERTAINMENT, LLC,                     )                                  Apr 13, 2022
                                         )                             DEBORAH S. HUNT, Clerk
      Plaintiffs-Appellants,             )
                                         )
              v.                         )                       ON APPEAL FROM THE
                                         )                       UNITED STATES DISTRICT
 HANOVER        AMERICAN      INSURANCE )                        COURT FOR THE WESTERN
 COMPANY; GOODMAN-GABLE-GOULD )                                  DISTRICT OF TENNESSEE
 ADJUSTERS/INTERNATIONAL; LMG, INC.; )
 COASTAL TECHNICAL SERVICES, LLC,        )
                                         )
      Defendants-Appellees.              )
                                         )



BEFORE: McKEAGUE, GRIFFIN, and READLER, Circuit Judges.

       GRIFFIN, Circuit Judge.

       After a fire destroyed Christopher Brown’s recording studio and its contents, his insurer

investigated and ultimately denied coverage. Plaintiffs (Brown, his production company, and a

studio tenant) filed this lawsuit, alleging that the insurance, adjustment, and equipment-inspection

companies engaged in a conspiracy to defraud them. The district court found that plaintiffs’

complaint failed to state a claim upon which relief could be granted. We affirm.

                                                 I.

       Plaintiff Christopher Brown is a musician and a recording artist. In the fall of 2014, he

purchased a recording studio and the equipment necessary to furnish its three interior studios. He
No. 21-5901, Brown v. Hanover Am. Ins. Co., et al.


used one studio, leased one to non-party John Falls, and leased the third to plaintiff Daniel Mott.

In early 2015, Brown’s production company, Tattooed Millionaire Entertainment, LLC (TME),

purchased an insurance policy from defendant Hanover American Insurance Company to insure

the building and the contents of Brown’s studio against loss. Falls and Mott also took out similar

policies from Hanover.

       In the fall of 2015, someone broke into the studio, committed arson using gasoline, and

vandalized and burgled it. Brown gave Hanover notice of the fire immediately. Hanover hired

defendant Goodman-Gable-Gould (GGG) to provide claims-adjusting services. A few days after

the fire, a GGG representative visited the studio and advised Brown and Mott that they should hire

GGG as their personal adjuster. Brown and Mott did so, unaware that Hanover and GGG had a

professional relationship. Around the same time, Hanover hired defendants Costal Technical

Services, LLC (CTS), and LMG, Inc., to inspect the damaged recording equipment.

       Approximately a week later, a Hanover representative visited the studio to begin the

adjusting process. That representative stated something to the effect that Hanover was not going

to pay this claim. Hanover also requested documentation for each piece of equipment lost in the

fire, which Brown explained was on a laptop computer that was stolen by the arsonists. Brown

eventually provided documentation to Hanover, most of which was false. Brown maintains that

he was unaware the documents had been falsified.

       Plaintiffs allege that as of June 2016, Hanover had no intention of making a payment for

the loss but continued to assure them that the claim was being processed and investigated. At that

time, Brown was working with GGG and Hanover to have the recording equipment removed and

repaired in a climate-controlled warehouse. Brown authorized removal of the equipment and




                                                -2-
No. 21-5901, Brown v. Hanover Am. Ins. Co., et al.


alleges that the agreement was for it to be stored in Memphis, Tennessee. But in July 2016, CTS

and LMG moved the equipment to a warehouse in Orlando, Florida, where it remains today.

       After the fire, litigation ensued. See Hanover Am. Ins. Co. v. Tattooed Millionaire Ent.,

LLC, 974 F.3d 767 (6th Cir. 2020) (“Hanover I”). A jury determined that Brown and Mott made

material misrepresentations of the loss to Hanover with the intent to deceive and committed

unlawful insurance acts. Id. at 774. The jury found Brown and TME liable to Hanover for over

$2.2 million, and Mott liable for $250,000. Id. We affirmed both judgments. Id. at 791.

       While Hanover I was pending, plaintiffs filed the instant complaint, in which they allege

that defendants violated the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.

§ 1961, et seq. The scheme, plaintiffs explain, was Hanover’s continued investigation despite

deciding not to pay the claim, and CTS and LMG’s theft and transportation of Brown’s property.

Defendants moved to dismiss the complaint for failure to state a claim upon which relief can be

granted. The district court granted the motion and dismissed the case without prejudice. Plaintiffs

moved for reconsideration, which the district court denied. Plaintiffs timely appealed.

                                                II.

       Plaintiffs do not challenge the merits of the district court’s decision on the motion to

dismiss, therefore forfeiting or waiving any argument that their complaint was adequately pleaded.

See United States v. Johnson, 440 F.3d 832, 845–46 (6th Cir. 2006). Instead, plaintiffs contend

that the district court erred when it dismissed the “case” instead of dismissing the “complaint.” In

plaintiffs’ eyes, the district court should have dismissed only the complaint so they could file a

motion for leave to amend the complaint.

       We review the district court’s 12(b)(6) dismissal de novo, In re Fifth Third Early Access

Cash Advance Litig., 925 F.3d 265, 275–76 (6th Cir. 2019), and its denial of plaintiffs’ motion for


                                                -3-
No. 21-5901, Brown v. Hanover Am. Ins. Co., et al.


reconsideration for an abuse of discretion, Evanston Ins. Co. v. Cogswell Props., LLC, 683 F.3d

684, 691 (6th Cir. 2012).

       Plaintiffs are correct that we differentiate between dismissing a complaint to allow for

amendment and dismissing an entire case. See, e.g., Hitchcock v. Cumberland Univ. 403(b) DC

Plan, 851 F.3d 552, 557 (6th Cir. 2017) (“Normally, a district court will dismiss a case without

prejudice when it believes that the complaint can be saved by amendment. . . . Conversely, a

district court will dismiss a case with prejudice and enter final judgment when it determines that

no amendment can save a complaint from the strictures of the civil pleading requirements.”). But

that distinction makes no difference here, for plaintiffs never requested leave to amend their

complaint (nor, for that matter, did they attach a proposed amended complaint). There was only

one operative complaint, so when the district court dismissed that complaint, nothing remained in

the case. Thus, dismissal of the complaint resolved the case, and the district court’s choice of

language was of no moment. Accordingly, we find no error requiring reversal.

                                               III.

       We affirm the district court’s judgment.




                                               -4-